NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

HONEYWELL INTERNA'I‘IONAL INC. AND
HONEYWELL INTELLECTUAL PROPERTIES INC.,
Plaintiffs-Appellees,

V.

NOKIA CORPORATION, NOKIA, INC., SEIKO
EPSON CORPORATION, ARGUS (ALSO KNOWN AS
HARTFORD COMPUTER GROUP INC.), TOSHIBA
AMERICA, INC., ALL AROUND CO. LTD., BOE-
HYDIS TECHNOLOGY CO. LTD., AND PICVUE
ELECTRONICS LIMITED,

Defendants,
AND

FUJIFILM CORPORATION AND FUJIFILM USA
INC.,

Defendants-Appellants,
AND

SAMSUNG SDI CO., LTD. AND SAMSUNG SDI
AMERICA INC.,

Defendants-Appellants.

2()12-1373, -1374

 

HONEYWELL INTERNATIONAL lNC. V. NOKIA CORPORATION 2

Appeals from the United States District Court for the
District of Delaware in case no. O4-CV-1337, Judge Leo-
nard P. Stark.

ON MOTION

ORDER

Samsung SDI Co., Ltd and Samsung SDI America,
Inc, (Samsung) move unopposed for a SI)-day extension of
time, until August 2, 2012, for itself and Fujifllm Corpora-
tion and Fujifilm U.S.A., lnc. (Fujifilm) to file their open~
ing briefs. Samsung also moves to deactivate, or in the
alternative dismiss without prejudice, the second issue
listed in its notice of appeal. Fujifilm does not oppose.
Honeywell agrees with the proposed dismissal but not
deactivation.

The parties agree that Sarnsung’ s appeal of the
Clerk’s Taxation of Costs was premature in light of Sam-
sung’s Motion for Review of the Clerk’s Taxation of Costs
currently pending before the district court.

Upon consideration thereof,
IT IS ORDERED THATZ

(1) The briefing schedule is stayed pending the dis-
trict court’s ruling on Samsung’s Motion for Review of the
Clerk’s Taxation of Costs.

(2) The parties are directed to inform this court with
14 days of the district court’s ruling on Samsung’s Motion
for Review as to how the case in this court should proceed.

(3) Samsung’ s motion for an extension of time is de-
nied as moot.

3 HONEYWELL INTERNATIONAL INC. V. NOKIA CORPORATION

FoR THE CoURT

 1 8  /s/ Jan Horbaly
Date J an Horbaly
Clerk

ccc Matthew L. Woods, Esq.

LaWrence Rosenthal, Esq.

Stephen S. Korniczky, Esq. l w
325 

JUN '| 8 ‘£UT£
.|ANHBBBALV

CLEBK